Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 09, 2017

The Court of Appeals hereby passes the following order:

A17A1279. WILLIAM J. HENDERSON v. THE STATE.

      In 2000, William J. Henderson pled guilty to murder and other charges and was
sentenced to life imprisonment. The Supreme Court affirmed the trial court’s denial
of his motion for an out-of-time appeal. Henderson v. State, 293 Ga. 6 (743 SE2d 19)
(2013). In 2016, Henderson filed a “motion in arrest of judgment and/or concurrent
consecutive unconstitutional excessive sentence,” which the trial court denied in part.
Henderson thereafter filed a motion for reconsideration, and the trial court denied the
motion in full. Henderson then filed this direct appeal.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of murder, jurisdiction is proper in the Supreme Court. See
OCGA § 16-5-1 (a), (e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012)
(Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524 (1) (322 SE2d
711) (1984) (directing this Court to transfer “all cases in which either a sentence of
death or of life imprisonment has been imposed upon conviction of murder”).
Accordingly, this application is hereby TRANSFERRED to the Supreme Court for
disposition.1

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       03/09/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.




      1
        Henderson has filed numerous appeals and applications in this Court, despite
the fact that this Court has always transferred these cases to the Supreme Court
because this Court does not have jurisdiction. See Case Nos. A17D0106 (transferred
October 14, 2016); A17D0069 (transferred September 22, 2016); A13A0433
(transferred November 1, 2012); A13A0432 (transferred November 1, 2012);
A13A0431 (transferred November 1, 2012); A13A0430 (transferred November 1,
2012).